DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  “sized cover” in line 1 should be amended to recite --sized to cover--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 17 and 19 are dependent on themselves and thus fail to further limit the subject matter of the claim upon which it depends. For purposes of compact prosecution and examination, claims 17 and 19 are interpreted to depend on claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lague et al. GB 922,077.
Regarding claim 1, Lague discloses a respiratory mask (fig. 1), comprising: a body 2 comprising a nose and mouth opening 3 (fig. 3 and p. 1, lines 72-75, rear frame 2 comprising face-contacting edge 3 that forms the opening for receiving the nose and mouth) a filter opening (figs. 3 and 4 and p. 1, lines 72-77, the filter opening being the openings formed by grate bars 8/9, which receives filter 4 overlaid on the grate), the filter opening is in front of the nose and mouth opening 3 and laterally central to the body 2 (fig. 4, the filter 4 is received over the openings in the front of frame 2, which is in front of the nose and mouth opening 3, which is at the very rear of the mask; fig. 1 shows the openings in grate 8/9 being laterally central in the frame 2); and, a cover 1 attached to the body 2 at the filter opening (figs. 1 and 4, front frame 1 attached to rear frame 2 over the filter opening).
Regarding claim 2, Lague discloses at least a portion of the nose and mouth opening 3 being horizontally aligned with the filter opening (figs. 1 and 3 shows the nose and mouth opening 3 and the openings formed by the grate 8/9 being fluidly communicative such that the openings are horizontally aligned).
Regarding claim 3, Lague discloses at least a portion of the nose and mouth opening 3 being vertically aligned with the filter opening (figs. 1 and 3 shows the nose and mouth opening 3 and the openings formed by the grate 8/9 being fluidly communicative such that the openings are vertically aligned).
Regarding claim 4, Lague discloses a filter 4 located at the filter opening behind the cover 1, and wherein the filter opening is an air inlet and an air outlet (figs. 1 and 4, the filter pad 4 is located between frames 1 and 2, and the air can pass through the filter and the openings in the grate 8/9).
Regarding claim 5, Lague discloses the filter opening comprising a first grate 8/9 (fig. 1 and p. 2, lines 4-7), the cover opening comprising a second grate 14/15 (fig. 1 and p. 2, lines 37-41), the filter 4 located between the first grate 8/9 and the second grate 14/15 (fig. 4 and p. 2, lines 37-44).
Regarding claim 12, Lague discloses one or more straps connected to the body 2 for holding the body 2 to the face of a person (fig. 1 and p. 2, lines 29-36, the straps are connected to frame 2 via frame 1).
Regarding claim 13, Lague discloses the body 2 comprising a boundary about the nose and mouth opening 3 for engaging the face of a person (fig. 3 and p. 2, lines 1-4, the opening 3 formed by a face-contacting edge/boundary).
Regarding claim 14, Lague discloses the nose and mouth opening 3 being laterally wider than the filter opening in a mouth portion of the nose and mouth opening 3; the nose and mouth opening 3 being laterally narrower than the filter opening in a nose portion of the nose and mouth opening 3 (please see annotated fig. A below).

    PNG
    media_image1.png
    571
    770
    media_image1.png
    Greyscale

Regarding claim 15, Lague discloses the filter opening extending along substantially an entire vertical height of the body 2 (fig. 3, the openings in grate 8/9 extending along the majority of the vertical height of frame 2 with a little bit of the frame 2 extending above and below; therefore, the openings extend substantially along the vertical height of the body, as specified in p. 5, lines 13-15 of Applicant’s specification).
Regarding claim 16, Lague discloses a respiratory mask (fig. 1), comprising: a body 2 adapted to fit over at least the nose and mouth of a person and form a breathable air space (fig. 3, the frame 2 capable of fitting over the nose and mouth to create a breathable air space within its cavity), the body 2 comprising a nose and mouth opening 3 (fig. 3 and p. 1, lines 72-75, rear frame 2 comprising face-contacting edge 3 that forms the opening for receiving the nose and mouth) a filter opening (figs. 3 and 4 and p. 1, lines 72-77, the filter opening being the openings formed by grate bars 8/9, which receives filter 4 overlaid on the grate), the filter opening is in front of the nose and mouth opening 3 (fig. 4, the filter 4 is received over the openings in the front of frame 2, which is in front of the nose and mouth opening 3, which is at the very rear of the mask), at least a portion of the nose and mouth opening 3 is horizontally aligned with the filter opening (figs. 1 and 3 shows the nose and mouth opening 3 and the openings formed by the grate 8/9 being fluidly communicative such that the openings are horizontally aligned).
Regarding claim 17, Lague discloses at least a portion of the nose and mouth opening 3 being vertically aligned with the filter opening (figs. 1 and 3 shows the nose and mouth opening 3 and the openings formed by the grate 8/9 being fluidly communicative such that the openings are vertically aligned).
Regarding claim 18, Lague discloses a filter 4 located at the filter opening (figs. 1 and 4, the filter pad 4 is located between frames 1 and 2 over grate 8/9).
Regarding claim 19, Lague discloses a cover 1 removably attached to the body 2 at the filter opening (figs. 1 and 4, front frame 1 attached to rear frame 2 over the filter opening in a manner where it can be removable from the upper part of frame 2 to enable insertion of the filter 4), the filter opening comprising a first grate 8/9 (fig. 1 and p. 2, lines 4-7), the cover opening a second grate 14/15 (fig. 1 and p. 2, lines 37-41), the filter 4 located between the first grate 8/9 and the second grate 14/15 (fig. 4 and p. 2, lines 37-44).
Regarding claim 20, Lague discloses a respiratory mask (fig. 1), comprising: a body 2 adapted to fit over at least the nose and mouth of a person and form a breathable air space (fig. 3, the frame 2 capable of fitting over the nose and mouth to create a breathable air space within its cavity), the body 2 comprising a face-side opening 3 (fig. 3 and p. 1, lines 72-75, rear frame 2 comprising face-contacting edge 3 that forms the opening for facing the face) and a filter opening (figs. 3 and 4 and p. 1, lines 72-77, the filter opening being the openings formed by grate bars 8/9, which receives filter 4 overlaid on the grate), the filter opening is in front of the face-side opening 3 (fig. 4, the filter 4 is received over the openings in the front of frame 2, which is in front of the face-side opening 3, which is at the very rear of the mask), at least a portion of the nose and mouth opening 3 is horizontally aligned and vertically aligned with the filter opening (figs. 1 and 3 show the face-side opening 3 and the openings formed by the grate 8/9 being fluidly communicative such that the openings are horizontally and vertically aligned).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lague et al. GB 922,077 in view of Silverman US 2,964,038.
Regarding claim 6, Lague discloses the claimed invention as discussed above.
Lague is silent on the cover comprising downward angled louvers.
However, Silverman teaches an analogous cover 20 for a mask 10 (figs. 1-3) comprising downward angled louvers 22a-e (fig. 4 and col. 2, lines 35-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the cover of Lague with downward angled louvers, as taught by Silverman, to shed dust if the mask is used in a heavily dust filled atmosphere (col. 2, lines 51-59).
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lague et al. GB 922,077 in view of Gelinas et al. US 2003/0029454 A1.
Regarding claims 7 and 8, Lague discloses the claimed invention as discussed above.
Lague is silent on the body comprising an aperture and the cover comprising at least one clip releasably engageable with the aperture to join the cover to the body, wherein the clip comprises an retaining block and a handle, the handle adjacent the retaining block, and the aperture sized to receive the retaining block.
However, Gelinas teaches a mask (fig. 7) with a body 92 comprising an aperture 88 (fig. 7 and [0034], V-shaped member 76, which is attached to body 92, includes aperture 88) and the cover 24 comprising at least one clip 60 releasably engageable with the aperture 88 to join the cover 24 to the body 92 (fig. 7 and [0040], C-shaped latch 60 includes protuberance 62; [0034], aperture 88 of the V-shaped member 76 of body 92 receives protuberance 62 of the C-shaped latch/clip 60 of cover 24), wherein the clip 60 comprises a retaining block 62 and a handle 64 (fig. 7 and [0040], protuberance 62 and finger responsive portion 64), the handle 64 adjacent the retaining block 62 (fig. 7), and the aperture 88 sized to receive the retaining block 62 ([0034], aperture 88 receives protuberance 62).
Regarding the reversal of parts of the retaining block and aperture (the claim requires the body to comprise the retaining block and the cover to comprise the aperture, while Gelinas teaches the reverse configuration), it has been held that a mere reversal of parts is an obvious modification. Please see MPEP 2144.04 VI. A.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted the hinged joint of the mask of Lague with the body comprising an aperture and the cover comprising at least one clip releasably engageable with the aperture to join the cover to the body, wherein the clip comprises an retaining block and a handle, the handle adjacent the retaining block, and the aperture sized to receive the retaining block, as taught by Gelinas, to allow full removal of the cover for easier access to the filter and the ability to replace or clean separate parts if necessary.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lague et al. GB 922,077 in view of Lehmann US 2,435,721.
Regarding claim 9, Lague discloses the claimed invention as discussed above.
Lague is silent on a gasket sized to cover an edge of the body about the nose and mouth opening.
However, Lehmann teaches a mask body 1 (fig. 1) comprising a gasket 4 sized to cover an edge of the body 1 about the nose and mouth opening (fig. 3 and col. 2, lines 15-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the body of Lague with a gasket sized to cover an edge of the body about the nose and mouth opening, as taught by Lehmann, to “closely follow the irregular contour of the face” (col. 2, line 23).
Regarding claim 10, Lague discloses the claimed invention as discussed above.
Lague is silent on the body comprising a plurality of gasket posts adjacent the nose and mouth opening.
However, Lehmann teaches a mask body 1 (fig. 1) comprising a plurality of gasket posts adjacent the nose and mouth opening (figs. 2 and 3 and col. 2, lines 15-19, the uppermost point and bottommost point of the periphery of the nose and mouth opening of body 1 being the gasket posts that receive the gasket 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the body of Lague with a plurality of gasket posts adjacent the nose and mouth opening, as taught by Lehmann, to “closely follow the irregular contour of the face” (col. 2, line 23).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lague et al. GB 922,077 in view of Hill US 2,845,926.
Regarding claim 11, Lague discloses the claimed invention as discussed above.
Lague further discloses the mask comprising a plurality of strap anchors 13 (figs. 1 and 2 and p. 2, lines 29-31).
Lague is silent on the body comprising the plurality of strap anchors.
However, Hill teaches a mask body A (fig. 1, inner frame A being analogous to the inner frame/body 2 of Lague) comprising the plurality of strap anchors 20 (fig. 3 and col. 4, lines 54-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mask of Lague such that the body comprises the plurality of strap anchors (instead of the cover), as taught by Hill, so that the cover can be removed and the filter can be replaced while the user is still wearing the mask, increasing convenience.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786